United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-3756
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                Dominic A. Rickett

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                             Submitted: April 5, 2017
                               Filed: June 5, 2017
                                 [Unpublished]
                                 ____________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      In 2012, Dominic A. Rickett pled guilty to one count of being a felon in
possession of ammunition under 18 U.S.C. § 922(g)(1). The district court1 found

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
Rickett to be an Armed Career Criminal under 18 U.S.C. § 924(e)(1), sentencing him
to the mandatory minimum of 180 months’ imprisonment. After Johnson v. United
States, 135 S. Ct. 2551 (2015), the district court granted Rickett’s § 2255 motion to
correct his sentence. At resentencing, the advisory guidelines range was 57 to 71
months. Rickett requested release based on the 60 months he had already served.
The Government requested a sentence at the top of the guidelines range. The district
court sentenced Rickett to 120 months—the statutory maximum—and granted credit
for time served.

         Rickett says he is challenging the substantive reasonableness of his sentence.
But his main contention is that the district court erred by inadequately explaining the
reasons for the above-guidelines sentence and inadequately considering the § 3553(a)
factors and Rickett’s “significant post-offense rehabilitation.” These are procedural
error arguments. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009)
(en banc) (“‘Procedural error’ includes ‘failing to . . . consider the § 3553(a) factors,
. . . or failing to adequately explain the chosen sentence—including an explanation
for any deviation from the Guidelines range.’” (quoting Gall v. United States, 552
U.S. 38, 51 (2007))). See also United States v. Cole, 721 F.3d 1016, 1024 (8th Cir.
2013) (“Although the government characterizes the adequacy of explanation as a
substantive issue, we interpret this to be a procedural error argument.”).

       Because Rickett did not object to the alleged procedural errors at sentencing,
this court reviews only for plain error. See United States v. Chavarria-Ortiz, 828
F.3d 668, 671 (8th Cir. 2016). On plain error review, the defendant must show “(1)
error, (2) that is plain, and (3) that affects substantial rights. If all three conditions
are met, an appellate court may then exercise its discretion to notice a forfeited error,
but only if (4) the error seriously affects the fairness, integrity, or public reputation
of judicial proceedings.” United States v. Pirani, 406 F.3d 543, 550 (8th Cir. 2005)
(en banc), quoting Johnson v. United States, 520 U.S. 461, 467 (1997). “An error
affects a substantial right if the error was prejudicial, but an error is prejudicial in the

                                            -2-
sentencing context only if there is a reasonable probability that the defendant would
have received a lighter sentence but for the error.” United States v. Stokes, 750 F.3d
767, 771 (8th Cir. 2014) (internal quotation marks omitted). Even assuming the
district court committed procedural errors, Rickett makes no argument that there is
a reasonable probability that he would have received a lighter sentence but for the
errors. He has not established plain error.

       Rickett also implicitly argues that his sentence is unreasonably long, which is
a substantive reasonableness argument. See Feemster, 572 F.3d at 461-62, 464. This
court reviews for an abuse of discretion, considering “the totality of the
circumstances, including the extent of any variance from the Guidelines range.” Id.
at 461, quoting Gall, 552 U.S. at 51. Because the district court deviated from the
guidelines, this court “may consider the extent of the deviation, but must give due
deference to the district court’s decision that the § 3553(a) factors, on a whole, justify
the extent of the variance.” Id. at 461-62, quoting Gall, 552 U.S. at 51.

       Rickett believes that the guidelines had already accounted for his criminal
history and offense characteristics. District courts have discretion to “weigh the
§ 3553(a) factors in each case and assign some factors greater weight than others in
determining an appropriate sentence.” United States v. Bridges, 569 F.3d 374, 379
(8th Cir. 2009). After noting the large number of offenses Rickett had committed in
close proximity, the district court found the guidelines inadequate. According to the
presentence investigation report, Rickett received felony convictions for burglary
(twice), theft (twice), resisting arrest by fleeing, and unlawful use of a weapon, and
received misdemeanor convictions for resisting arrest, possession of marijuana, and
driving while license revoked—all committed in an 11-month period. The district
court acted within its discretion in weighing the sentencing factors.2

      2
       Rickett moved for leave to file a pro se reply brief. “[G]enerally we do not
consider pro se briefs when a party is represented by counsel.” Shelton v. Mapes, 821
F.3d 941, 951 (8th Cir. 2016). This court denies the motion.

                                           -3-
                        *******
The sentence is affirmed.
                ______________________________




                            -4-